Citation Nr: 0907621	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  07-13 449A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Cincinnati, 
Ohio


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred in connection with services 
provided at St. Elizabeth Medical Center in Covington, 
Kentucky, from February 27, 2005, to March 21, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

According to the agency of original jurisdiction (AOJ), the 
Veteran had active military service from July 1967 to January 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 decision by the Department 
of Veterans Affairs Medical Center (VAMC) in Cincinnati, 
Ohio, that denied entitlement to payment of unauthorized 
medical expenses incurred at St. Elizabeth Medical Center 
from February 27, 2005, to March 21, 2005.

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing at the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky, in December 
2008.  A transcript of the hearing has been associated with 
the Veteran's claims file.


FINDINGS OF FACT

1.  From February 27, 2005, to March 21, 2005, the Veteran 
received medical services at St. Elizabeth Medical Center.

2.  From February 27, 2005, to March 4, 2005, when the 
Veteran was transferred from St. Elizabeth's north campus, a 
prudent layperson would have reasonably expected that delay 
in seeking immediate medical attention would have been 
hazardous to his life or health.

3.  From February 27, 2005, to March 4, 2005, a VA or other 
Federal facility/provider was not feasibly available, and an 
attempt to use them beforehand would not have been considered 
reasonable by a prudent layperson.

4.  The evaluation and treatment during the period from 
February 27, 2005, to March 4, 2005, was for a continued 
medical emergency of such a nature that the Veteran could not 
have been safely discharged or transferred to a VA or other 
Federal facility. 

5.  From March 4, 2005, when the Veteran was transferred from 
St. Elizabeth's north campus, to March 21, 2005, the services 
in question were not provided as a result of a medical 
emergency of such nature that delay would have been, or that 
a prudent layperson reasonably expected would have been, 
hazardous to life or health.

6.  From March 4, 2005, to March 21, 2005, a VA or other 
Federal facility/provider was feasibly available, and an 
attempt to use them would have been considered reasonable by 
a prudent layperson.

7.  The claim for payment for medical care from March 4, 
2005, to March 21, 2005, was not for a continued medical 
emergency of such a nature that the Veteran could not have 
been safely discharged or transferred to a VA or other 
Federal facility. 

8.  The Veteran was enrolled in the VA health care system 
during the period from February 27, 2005, to March 21, 2005, 
and he received VA medical services during the 24-month 
period preceding his admission to St. Elizabeth Medical 
Center.

9.  The Veteran is financially liable to the provider(s) of 
treatment for the services he received at St. Elizabeth 
Medical Center.

10.  The Veteran is not shown to have coverage under a 
health-plan contract for payment or reimbursement, in whole 
or in part, for emergency treatment.

11.  The condition for which the treatment was furnished is 
not shown to have been caused by an accident or work-related 
injury.

12.  The Veteran does not have a total disability, permanent 
in nature, resulting from service-connected disability; the 
condition for which the emergency treatment was furnished is 
not service connected, has not been held to be aggravating a 
service-connected disability, and is not shown to be a 
condition requiring care for purposes of participation in a 
VA rehabilitation program under 38 U.S.C.A. Chapter 31.


CONCLUSIONS OF LAW

1.  The criteria for payment of medical expenses incurred at 
St. Elizabeth Medical Center from February 27, 2005, to the 
time the Veteran was transferred on March 4, 2005, have been 
met.  38 U.S.C.A. §§ 1725, 1728 (West 2002); 38 C.F.R. 
§§ 17.120, 17.1001, 17.1002 (2008).

2.  The criteria for payment of medical expenses incurred at 
St. Elizabeth Medical Center from the time of transfer on 
March 4, 2005, to March 21, 2005, have not been met.  38 
U.S.C.A. §§ 1725, 1728 (West 2002); 38 C.F.R. §§ 17.120, 
17.1001, 17.1002 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c). 

The VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will attempt to obtain on 
behalf of the claimant, and (3) any evidence that the 
claimant is expected to provide. 38 C.F.R. § 3.159(b)(1).  
VCAA notice should be provided to a claimant before the 
agency of original jurisdiction (AOJ) renders an initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); but see Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. Apr 05, 2006) (holding 
that when VCAA notice follows the initial unfavorable AOJ 
decision, remand and subsequent RO actions may "essentially 
cure[] the error in the timing of notice").

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1) removes the 
portion of the regulation that stated that VA will request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See 73 Fed. Reg. 
23,353-54 (April 30, 2008).

Here, the Board finds that all notification and development 
action needed to render a decision on the claims on appeal 
has been accomplished.  

In this respect, the Board notes that the Veteran was 
apprised of VA's duties to both notify and assist in 
correspondence dated in January 2006.  Although the complete 
notice required by the VCAA was not provided until after the 
VAMC initially adjudicated the Veteran's claims, the Board 
finds that "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini, 18 
Vet. App. at 122.  Consequently, the Board does not find that 
the late notice under the VCAA requires remand to the AOJ.  
Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.

In the January 2006 letter, the VAMC acknowledged the 
Veteran's claims, notified him of the evidence needed to 
substantiate the claims, informed him of the VCAA and VA's 
duty to assist, and indicated that it was developing his 
claims pursuant to that duty.  The VAMC also identified the 
evidence it was responsible for securing and the evidence the 
Veteran was responsible for securing.  The VAMC noted that it 
would make reasonable efforts to assist the Veteran in 
obtaining all outstanding evidence provided he identified the 
source(s) thereof.  The VAMC also noted that, ultimately, it 
was the Veteran's responsibility to ensure VA's receipt of 
all pertinent evidence.  Further, the VAMC provided a 
statement of the case (SOC) reporting the results of its 
review of the issue and the text of the relevant portions of 
the VA regulations.

Although the VCAA letter did not specifically address what 
was necessary to substantiate the claims for payment of 
unauthorized private medical treatment, based on the 
arguments the Veteran made in his December 2005 notice of 
disagreement (NOD), in his May 2007 VA Form 9 (substantive 
appeal), and at his December 2008 hearing, the Board finds 
that the Veteran demonstrated actual knowledge of what was 
necessary to substantiate his claims for payment of 
unauthorized medical expenses.  See Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007).  Specifically, he addressed why 
he believed that it was not feasible for him to travel to a 
VA facility at the time he was first admitted to St. 
Elizabeth Medical Center or for the duration of his stay at 
that facility.

Regarding VA's duty to assist, the Board notes that the VAMC 
obtained the Veteran's private medical records from his 
treatment at St. Elizabeth Medical Center.  The VAMC further 
obtained a clinical assessment in May 2005 regarding whether 
the Veteran's condition could be considered a medical 
emergency and whether the condition prevented the Veteran 
from traveling to the nearest VA facility, and an opinion as 
to whether VA facilities were feasibly available to provide 
the needed services.  In light of the foregoing, the Board is 
satisfied that all relevant evidence and information have 
been adequately developed to the extent possible. 
II.  Analysis

The Veteran contends that he should be entitled to payment 
for his medical expenses incurred at St. Elizabeth Medical 
Center for the period from February 27, 2005, to March 21, 
2005, because it was a medical emergency, and it was not 
feasible to travel to a VA facility.  Specifically, the 
Veteran contends that on February 27, 2005, he was taken by 
ambulance to St. Elizabeth Medical Center, a private 
facility, even though he requested that the ambulance driver 
transport him to the Cincinnati VAMC.  He further contends 
that although he requested transfers multiple times during 
his stay at St. Elizabeth Medical Center, he was repeatedly 
told that the VAMC had no beds available and that transfer 
was not possible.  

Under the law, VA may provide payment or reimbursement for 
the reasonable value of emergency treatment furnished to a 
veteran for non-service-connected conditions in a non-VA 
facility.  38 U.S.C.A. § 1725 (West 2002).  Such payment or 
reimbursement may be made if:

(a)  The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public;

(b)  The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
a nature that a prudent layperson would 
have reasonably expected that delay in 
seeking immediate medical attention would 
have been hazardous to life or health 
(this standard would be met if there were 
an emergency medical condition 
manifesting itself by acute symptoms of 
sufficient severity (including severe 
pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention to 
result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or 
serious dysfunction of any bodily organ 
or part);

(c)  A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
beforehand would not have been considered 
reasonable by a prudent layperson (as an 
example, these conditions would be met by 
evidence establishing that a Veteran was 
brought to a hospital in an ambulance and 
the ambulance personnel determined that 
the nearest available appropriate level 
of care was at a non-VA medical center);

(d)  The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
Veteran could not have been safely 
discharged or transferred to a VA or 
other Federal facility (the medical 
emergency lasts only until the time the 
Veteran becomes stabilized);

(e)  At the time the emergency treatment 
was furnished, the Veteran was enrolled 
in the VA health care system and had 
received medical services under authority 
of 38 U.S.C. Chapter 17 within the 24-
month period preceding the furnishing of 
such emergency treatment;

(f)  The Veteran is financially liable to 
the provider of emergency treatment for 
that treatment;

(g)  The Veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the Veteran has coverage 
under a health-plan contract but payment 
is barred because of a failure by the 
Veteran or provider to comply with the 
provisions of that health-plan contract, 
e.g., failure to submit a bill or medical 
records within specified time limits, or 
failure to exhaust appeals of the denial 
of payment);

(h)  If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the Veteran or 
provider against a third party for 
payment of such treatment and the Veteran 
has no contractual or legal recourse 
against a third party that could 
reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the 
Veteran's liability to the provider; and

(i)  The Veteran is not eligible for 
reimbursement under 38 U.S.C. § 1728 for 
the emergency treatment provided (38 
U.S.C. § 1728 authorizes VA payment or 
reimbursement for emergency treatment to 
a limited group of Veterans, primarily 
those who receive emergency treatment for 
a service-connected disability).

38 C.F.R. § 17.1002 (2008).

In the present case, the evidence of record shows that the 
Veteran experienced symptoms that included diarrhea, 
shortness of breath, heart palpitations, and pain in his 
right leg on the morning of February 27, 2005.  He was taken 
by ambulance to the emergency room at St. Elizabeth Medical 
Center, a private hospital facility in Covington, Kentucky.  
The Veteran was initially diagnosed with diarrhea, 
dehydration, increased creatinine, and was assigned a rule-
out diagnosis of deep vein thrombosis.  Notes from an 
emergency assessment performed on February 27, 2005, indicate 
that the Veteran reported that he was a VA patient but did 
not want to go to the VAMC.  The emergency assessment further 
indicates that the Veteran was "stable for Med/Surg" at the 
time of his admission to St. Elizabeth's North campus.  
However, a second history and physical examination report 
also performed at the time of the Veteran's admission 
indicates that, although his breathing had stabilized, his 
condition was not stable and in fact required "further 
workup after patient is stable from acute [anemia] process."  
The Veteran was admitted to St. Elizabeth Medical Center on 
February 27, 2005, and remained a patient at the facility 
until his discharge on March 21, 2005.  During his stay at 
St. Elizabeth, the Veteran was treated for diarrhea, 
dehydration, anemia, streptococcal bacteremia, and abscesses 
on his right leg and left foot that required surgery.   

A medical opinion obtained by the Cincinnati VAMC in May 2005 
indicates that the initial treatment provided to the Veteran 
on February 27, 2005, was rendered in a medical emergency of 
such nature that a prudent layperson would have reasonably 
expected that delay would have been hazardous to life or 
health.  The opinion further indicates that the Cincinnati 
VAMC was available to the Veteran for initial admission but 
notes that the Veteran resides 14.7 miles away from the VAMC 
but only 2.2 miles from St. Elizabeth Medical Center.  The 
opinion further reflects the VAMC physician's finding that 
the Veteran's condition was stabilized as of the date the 
Veteran was transferred from St. Elizabeth's North campus to 
the South campus.  Although not indicated on the opinion, the 
record reflects that the Veteran was transferred from the 
North Campus to the South campus on March 4, 2005, pursuant 
to surgery scheduled to treat wounds on his left foot and 
right leg. 

The Veteran has contended that, while he was in the ambulance 
on February 27, 2005, he requested transport to the 
Cincinnati VAMC and objected when told by the ambulance 
driver that he would be taken to a private facility instead.  
He also testified at his December 2008 hearing before the 
undersigned Veterans Law Judge that he repeatedly asked to be 
transferred to the Cincinnati VAMC, both during his initial 
assessment at St. Elizabeth and after his admission to the 
facility, but was told repeatedly that no beds were available 
at the VAMC.  He further contended at his hearing that 
ordinances for the City of Covington, Kentucky, prevented the 
ambulance driver from honoring his request to be taken to the 
Cincinnati VAMC initially.  To that end, the Veteran 
submitted a copy of City of Covington Ordinance § 100.02, 
which provides that emergency medical personnel, including 
ambulance operators, will transport patients only "to the 
nearest appropriate medical facility."

There is no real dispute here that the Veteran satisfies the 
requirements set out at 38 C.F.R. § 17.1002(a)-(b) and (e)-
(i), outlined above.  The evidence of record clearly shows 
that the Veteran received emergency services at St. Elizabeth 
Medical Center.  The medical opinion obtained by the VAMC 
further acknowledges that the Veteran's condition at the time 
of his transport to St. Elizabeth on February 27, 2005, was 
of such a nature that a prudent layperson would have 
reasonably expected that delay in seeking immediate medical 
attention would have been hazardous to his health.  Evidence 
in the record also indicates that the Veteran was enrolled in 
the VA health care system during the entire time frame here 
in question, and that he received VA medical services during 
the 24-month period preceding the treatment here at issue.  
The Veteran is shown to be financially liable for the cost of 
the treatment in question, and there is nothing in the record 
to indicate that the Veteran had coverage under private 
medical insurance or a health-plan contract, as that term is 
defined in 38 C.F.R. § 17.1001(a).  The condition for which 
the treatment was furnished is not shown to have been caused 
by an accident or work-related injury.  In addition, the 
record shows that the Veteran's claim is not eligible for 
reimbursement under 38 U.S.C.A. § 1728 because the Veteran 
did not have a total disability, permanent in nature, 
resulting from service-connected disability, and because the 
condition for which the treatment in question was furnished 
was not service connected; has not been held to be 
aggravating a service-connected disability; and is not shown 
to be a condition requiring care for purposes of 
participation in a VA rehabilitation program under 38 
U.S.C.A. Chapter 31.  See 38 C.F.R. § 17.120(a) (2008).

The salient questions here are thus whether a VA or other 
Federal facility or provider was feasibly available and an 
attempt to use them beforehand would have been considered 
reasonable by a prudent layperson, and whether the Veteran's 
condition was of such a nature that he could be safely 
discharged or transferred to a VA or other Federal facility 
at some point during his hospitalization at St. Elizabeth 
Medical Center from February 27, 2005, to March 21, 2005.  
The VAMC has determined that the Veteran is ineligible for 
payment on these grounds because the Cincinnati VAMC was 
available to treat the Veteran at the time of his initial 
admission and the Veteran had become stabilized as of the 
time of his admission to St. Elizabeth.  For the period from 
February 27, 2005, to March 4, 2005, when the Veteran was 
transferred to the south campus of St. Elizabeth's, the Board 
disagrees.

Significantly, the Board finds that records from St. 
Elizabeth Medical Center do not clearly reflect that the 
Veteran's condition had stabilized prior to his transfer from 
the facility's North campus to its South campus on March 4, 
2005.  That is, from February 27, 2005, to March 4, 2005, the 
evidence did not show that no material deterioration of the 
emergency medical was likely to occur if the Veteran was 
discharged or transferred to the VAMC.  See 38 C.F.R. § 
17.1002(d) (2008).  The initial emergency assessment and 
report of history and physical examination, both conducted on 
February 27, 2005, give conflicting accounts of the stability 
of the Veteran's condition.  The Board further notes that 
medical records during that period indicate that the Veteran 
was suffering from severe anemia that his physicians thought 
could require transfusion, as well as an aggressive 
streptococcal infection and dehydration from severe diarrhea.  
The first clear indication in the record that the Veteran's 
condition had stabilized appears in the VAMC's May 2005 
opinion, which indicates that the Veteran was stable as of 
the time of his transfer from St. Elizabeth's North campus to 
its South campus.  The record indicates that this transfer 
occurred on March 4, 2005.  The Board thus concludes that 
prior to the March 4, 2005, transfer, the medical emergency 
had not ended.

Based on the foregoing, the Board is persuaded that the 
Veteran could not be safely discharged or transferred to a VA 
or other Federal facility from the time of the Veteran's 
arrival at St. Elizabeth Medical Center on February 27, 2005, 
to the time of his transfer to the facility's South campus on 
March 4, 2005, and that the Cincinnati VAMC or another 
Federal facility or provider was not feasibly available 
during that time.  Simply put, the evidence indicates that 
the identified period of treatment was for emergency services 
and that the Veteran was taken to the nearest treatment 
facility-a private hospital-based on a city ordinance 
requiring that a patient be transported only to the nearest 
medical facility.  To that end, the Board notes that the 
record indicates that the Veteran lives just 2.2 miles form 
St. Elizabeth Medical Center but 14.7 miles from Cincinnati 
VAMC.  In addition, the evidence shows that not until the 
Veteran was transferred from St. Elizabeth's North campus to 
its South campus on March 4, 2005, had his situation 
stabilized, making him safe for transfer.  Thus, regarding 
the period from the Veteran's initial treatment at St. 
Elizabeth Medical Center on February 27, 2005, to his 
transfer to the facility's South campus on March 4, 2005, the 
Board is satisfied that the requirements of 38 C.F.R. § 
17.1002(c) and (d) have been met.  The appeal is thus granted 
for the period from February 27, 2005, until the March 4, 
2005, transfer.

However, for the period beginning with the Veteran's transfer 
to St. Elizabeth's South campus on March 4, 2005, the Board 
finds that the Veteran does not satisfy at least one of the 
requisite criteria set forth above, and thus reimbursement 
under the provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. § 
17.1002 cannot be granted.  More specifically, the Board 
finds that as of the time of the transfer, the Veteran's 
condition had become stabilized, and from that point forward, 
the care the Veteran received was not for a continued medical 
emergency of such a nature that the Veteran could not have 
been safely discharged or transferred to a VA or other 
Federal facility.  See 38 C.F.R. § 17.1002(d).  To that end, 
the Board notes that the medical opinion obtained by the VAMC 
in May 2005 indicates that the Veteran's condition stabilized 
"when he was transferred from St. Eliz[abeth] North to St. 
Eliz[abeth] South."  This opinion further notes that the 
Cincinnati VAMC facility was available for the Veteran's care 
as of his initial treatment date, and nothing in the record 
suggests that the facility became unavailable after that 
time.  To the contrary, the Board notes that the Veteran's 
treatment records from St. Elizabeth indicate that social 
workers at the facility were in contact with the Cincinnati 
VAMC as early as March 11, 2005, regarding the availability 
of a bed for the Veteran at the VA facility.  Although the 
Veteran contends that he was repeatedly informed that no beds 
were available at the VAMC, there is no evidence in the 
record to support this contention.  In fact, the medical 
opinion obtained by the VAMC in May 2005 indicates that the 
facility was capable of handling the Veteran's treatment as 
of February 27, 2005, and nothing in the record suggests that 
this availability was curtailed between that date and March 
4, 2005, the date the Veteran's condition was found to have 
stabilized, or March 11, 2005, when St. Elizabeth personnel 
first contacted the VAMC regarding placement of the Veteran.  
The Board thus finds that, as of the March 4, 2005, transfer, 
the time the Veteran's medical condition became stabilized, 
VA facilities were feasibly available to provide the 
requisite services.  

Further, despite the Veteran's contentions to the contrary, 
there is no indication in the record that the Veteran 
requested transfer to the VAMC at any time after his 
condition was determined to be stabilized on March 4, 2005.  
To the contrary, the record suggests that the Veteran stated 
to treatment providers both on March 15, 2005, and March 18, 
2005, that he did not want to be transferred to a VA 
facility.  Because a VA facility was feasibly available as of 
the time the Veteran's condition became stabilized, the Board 
finds that the Veteran does not meet the criteria necessary 
for payment or reimbursement under this provision.

Because the Veteran does not meet the criteria set forth in  
38 C.F.R. § 17.1002(c) and (d) for the period from the March 
4, 2005, transfer to the March 21, 2005, discharge, 
reimbursement for unauthorized treatment is prohibited for 
that time period.  Accordingly, for the reasons stated above, 
for the period after the March 4, 2005, transfer, payment for 
medical treatment at St. Elizabeth Medical Center, under the 
provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002, 
must be denied.

For the reasons stated above, the preponderance of the 
evidence is against the claim for the period from the March 
4, 2005, transfer to the March 21, 2005, discharge.  38 
U.S.C.A. § 5107(b) (West 2002).  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the Veteran's claim for the identified 
period, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  


ORDER

For the period from February 27, 2005, to the March 4, 2005, 
transfer to St. Elizabeth's south campus, the appeal is 
granted, subject to the payment limitations set forth in 38 
C.F.R. § 17.1005 (2008).

Payment of expenses incurred from the March 4, 2005, transfer 
to the Veteran's March 21, 2005, discharge from St. Elizabeth 
Medical Center is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


